I concur in the result in deference to the cited precedents. But I cannot refrain from expressing the view that, as applied here, they go altogether too far in requiring counsel "to exact a ruling" from the court whenever misconduct of an adversary is claimed. That practice relieves the trial judge of too much of the responsibility which is his, and correspondingly imposes upon counsel a duty which is not theirs. It is theirs to make timely complaint of misconduct. It is not theirs, I submit, to compel a ruling on their complaint. *Page 259